Case 2:19-cv-08701-AS Document 20 Filed 06/01/20 Page 1 of 1 Page ID #:696




 1
 2
 3                                                              JS-6
 4
 5
 6                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 7
 8                                           ) Case No 2:19-CV-08701-AS
      ADRIAN CONTRERAS
 9                                           )
      MANZANO,                               )
10
                 Plaintiff,                  ) [PROPOSED] JUDGMENT
11                                           )
         vs.                                 )
12    ANDREW SAUL,
      Commissioner of Social Security,       )
13                                           )
14         Defendant.                        )
                                             )
15
16
           The Court hereby approves the parties’ Stipulation to Voluntary Remand
17
     Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
18
     (“Stipulation to Remand”) lodged concurrent with this Judgment of Remand, IT IS
19
     HEREBY ORDERED, ADJUDGED AND DECREED that the above-captioned
20
     action is remanded to the Commissioner of Social Security for further proceedings
21
     consistent with the Stipulation to Remand.
22
23
     DATED: June 1, 2020                            / s / Sagar
24                                         HONORABLE ALKA SAGAR
25                                         UNITED STATES MAGISTRATE JUDGE
26
27
28
